Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randolph Digges on 5/5/2022.
The application has been amended as follows: 
Claim 1 two lines up from the bottom, the limitation --, wherein the separate hydraulic return lines for unloading the at least one mast lift cylinder and the at least one free lift cylinder in the load lowering operation include a first hydraulic return line that runs between the at least one free lift cylinder and a reservoir for the hydraulic fluid and a second hydraulic return line that runs between the at least one mast lift cylinder and the reservoir, and wherein the first and second lowering valves are integrated in the first return line and in the second return line, respectively, wherein the industrial truck further comprises a displacement sensor, and wherein the control is further programmed, based on values received from the displacement sensor, to control or regulate a first volumetric flow through the first lowering valve and a second volumetric flow through the second lowering valve such that the at least one mast lift stage and the load receiving means reach a lower end position at least approximately simultaneously in the load lowering operation when the load receiving means is being lowered-- was added after “lowering operation”.
Claim 3 was cancelled.
Claim 5 was cancelled. 
Claim 7 line 1, “claim 5” was deleted and replaced with --claim 1--.
Claim 9 two lines up from the bottom, the limitation --, wherein the hydraulic system further comprises a displacement sensor, and wherein the control is further programmed, based on values received from the displacement sensor, to regulate a first volumetric flow through the first lowering valve and a second volumetric flow through the second lowering valve such that the at least one mast lift stage and the load receiving means reach a lower end postion at least approximately simultaneously when the load receiving means is being lowered in the load lowering operation-- was added after “operation”.
Claim 12 last line, the limitation --, wherein the separate hydraulic return lines include a first hydraulic return line that runs between the at least one free lift cylinder and a reservoir for the hydraulic fluid and a separate second hydraulic return line that runs between the at least one mast lift cylinder and the reservoir, wherein the first lowering valve is integrated in the first hydraulic return line and the second lowering valve is integrated in the second hydraulic return line, wherein the industrial truck further comprises a displacement sensor, and wherein, during the load lowering operation, the control receives values from the displacement sensor and regulates a first volumetric flow of the hydraulic fluid through the first lowering valve and regulates a second volumetric flow of the hydraulic fluid through the second lowering valve based on the values received from the displacement sensor such that the at least one mast lift stage and the load receiving means reach a lower end position at least approximately simultaneously-- was added after “free lift cylinder--.
Claim 13 was cancelled.
Claim 17 line 1, “claim 5” was deleted and replaced with --claim 1--.
Claim 18 was cancelled. 
Claim 19 line 1, “claim 18” was deleted and replaced with --claim 9--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior arts of record fail to disclose or render obvious the claimed combination of a hydraulic system for an industrial truck of independent claim(s) 1, 9 and 12, particularly a control and displacement sensor for regulating the first volumetric flow and second volumetric flow such that the mast lift stage and load receiving means reach a lower end position approximately simultaneously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/
Primary Examiner, Art Unit 3654